PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Glivar, Michael, K. 
Application No. 16/874,615
Filed: May 14, 2020
For: SELF CLEANING SINK

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed September 23, 2021, which set a shortened statutory period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on November 24, 2021. A Notice of Abandonment was mailed April 11, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3754 for appropriate action in the normal course of business on the reply received April 13, 2022.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions